Case 8:19-cv-03455-TDC Document 82 Filed 05/08/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

 

 

AARON HARPER, *
Plaintiff,
*
¥. Case No, 19-CV-03455-TDC
*
2U, INC., et al.
Defendant. >

MOTION FOR ADMISSION PRO HAC VICE
I, Thomas J. Minton , am a member in good standing of the bar of this

Court. Iam moving the admission of Emma Gilmore

to appear pro hac vice in this case as counsel for Movant Fiyyaz Pirani

We certify that:

1. The proposed admittee is not a member of the Maryland bar and does not maintain
any law office in Maryland

2. The proposed admittee is a member in good standing of the bars of the following
State Courts and/or United States Courts:

State Court & Date of Admission U.S. Court & Date of Admission

State of New York 4/29/2004 Southern District of NY 2004
10th Circuit Court of Appeals 2014
2nd Circuit Court of Appeals 2015

9th Circuit Court of Appeals 2017
U.S. Supreme Court 11/27/2017

 

 

 

 

 

 

 

 

3. During the twelve months immediately preceding this motion, the proposed admittee
has been admitted pro hac vice in this Court zero time(s).

4. The proposed admittee has never been disbarred, suspended, or denied admission to
practice law in any jurisdiction. (NOTE: Ifthe proposed admittee has been
disbarred, suspended, or denied admission to practice law in any jurisdiction, then
he/she must submit a statement fully explaining all relevant facts.)

5. The proposed admittee is familiar with the Maryland Attorneys’ Rules of Professional
Conduct, the Federal Rules of Civil Procedure, the Federal Rules of Evidence, the
Federal Rules of Appellate Procedure, and the Local Rules of this Court, and
understands he/she shall be subject to the disciplinary jurisdiction of this Court.

PHVMotion (12/2018) Page | of 2
Case 8:19-cv-03455-TDC Document 82 Filed 05/08/20 Page 2 of 2

6. The proposed admittee understands admission pro hac vice is for this case only and
does not constitute formal admission to the bar of this Court.

7. Either the undersigned movant or N/A

is also a member of the bar of this Court in good standing, and will serve as co-
counsel in these proceedings.

 

8. The $100.00 fee for admission pro hac vice accompanies this motion.

9. We hereby certify under penalties of perjury that the foregoing statements are true

 

 

 

 

 

 

 

 

 

 

 

 

and correct.
MOVAN THA WA ADMIT E
au Signature 7 re
Thomas J. edon No. 03370) Emma Gilmore
Printed name and bar number Printed name
Goldman & Minton, P.C. Pomerantz LLP
Office name Office name
3600 Clipper Mill Rd., Suite 201, Baltimore, MD 21211 600 Third Avenue, Floor 20, New York, NY 10016
Address Address
410-783-7575 212-661-1100
Telephone number Telephone number
410-783-1711 917-463-1044
Fax Number Fax Number
tminton@charmcitylegal.com egilmore@pomlaw.com

 

 

Email Address Email Address

PHVMotion (12/2018) Page 2 of 2
